Citation Nr: 0411418	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-06 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel 
syndrome, claimed as secondary to a service-connected left 
shoulder disability.

2.  Entitlement to a rating in excess of 20 percent for a left 
shoulder disability.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from June 
1972 to July 1975.  These matters come before the Board of 
Veterans' Appeals (Board) from a January 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In July 2003, the Board remanded the case for 
further development.

This appeal is REMANDED, in part (issue #2 on preceding page) to 
the RO via the Appeals Management Center (AMC), in Washington D.C.  
VA will notify you if further action is required on your part.


FINDING OF FACT

There is no competent evidence that the veteran's left carpal 
tunnel syndrome is related either to service or to his service-
connected left shoulder disability.


CONCLUSION OF LAW

Service connection for left carpal tunnel syndrome is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.  Regulations implementing the VCAA have 
been published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated by 
the VCAA.  Here, the Board finds that all pertinent mandates of 
the VCAA and implementing regulations are met.  

Well-groundedness is not an issue.  The veteran was notified why 
service connection for left carpal tunnel syndrome was denied in 
the January 2002 rating decision and in a March 2002 statement of 
the case (SOC).  A March 2003 letter (after the rating appealed) 
informed the veteran of the VCAA as well as of his and VA's 
respective responsibilities in claims development.  Regarding 
timing of notice, it is noteworthy that while the VCAA notice here 
did not precede the decision on appeal (as required by Pelegrini 
v. Principi, 17 Vet. App. 412 (2004)), such notice was provided 
prior to the RO's last adjudication and certification to the 
Board.  A December 2003 supplemental SOC (SSOC) informed him of 
pertinent VCAA regulations.  

While the March 2003 letter advised the veteran to respond in 30 
days, it went on to inform him that evidence submitted within one 
year would be considered (and, in fact, everything submitted to 
date - including numerous VA outpatient treatment records -- has 
been accepted for the record, and considered).  

The veteran was not specifically advised to submit everything in 
his possession pertaining to his claim.  However, VA's General 
Counsel has held that the requirement of the Court language in 
Pelegrini, supra, requiring that VA request that the claimant 
provide any evidence in his or her possession that pertains to the 
claim was dicta, and not binding on VA.  VAOPGCPREC 1-2004 (Feb. 
24, 2004).  Regardless, the veteran has been advised that what was 
still needed to establish service connection for the claimed 
disability (and by inference what he needed to submit) was 
evidence of a nexus between the claimed disability and a service 
connected disability.  Advising the veteran to submit anything 
else would serve no useful purpose, as no other relevant fact is 
in dispute.

Regarding the "duty to assist," the RO has obtained the veteran's 
service medical records and post-service VA medical records.  He 
has been afforded several VA examinations, most recently in 
December 2001.  All of VA's due process, notice, and assistance 
duties, including those mandated by the VCAA, are met.  The 
veteran has been notified of everything he needed to be notified 
about; he has had more than ample opportunity to respond; VA has 
provided all assistance it is obligated to provide.  He is not 
prejudiced by the Board's proceeding with appellate review of this 
matter.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Factual Background

The veteran claims that he currently has left carpal tunnel 
syndrome as a result of his service-connected left shoulder 
disability.  

His service medical records, including his examinations for 
service entrance (March 1972) and separation (May 1975), are 
devoid of any medical findings (either symptomatology, pathology, 
or diagnoses) concerning left carpal tunnel syndrome.  He was 
treated for left shoulder dislocation during his service.  

On VA examinations in December 1975 and March 1979 the veteran 
neither complained of, or was diagnosed as having, left carpal 
tunnel syndrome.

On December 2001 VA orthopedic examination left wrist carpal 
tunnel syndrome and recurrent left shoulder instability were 
diagnosed.  The examiner opined that, based upon the medical 
record (including the examination of the veteran), there was no 
evidence to suggest that the left carpal tunnel syndrome was 
related to the service-connected left shoulder disorder.

The veteran's extensive VA outpatient treatment records from 2001 
to 2003 do not reflect complaints or treated or an opinion 
regarding etiology of left carpal tunnel syndrome.

Laws and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection shall be granted for any disability which is 
proximately due to, the result of, or for the degree of 
aggravation caused by, a service-connected disease or injury.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence regarding 
any issue material to the determination of the matter, the 
Secretary shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Analysis

As noted, the veteran's claim of service connection for left 
carpal tunnel syndrome is based on a theory that such disability 
is secondary to his service-connected left shoulder disability.

There is no evidence that left carpal tunnel syndrome was incurred 
in or aggravated by active service, and the veteran does not argue 
otherwise.  Consequently, direct service connection is not for 
consideration.  

There are three threshold requirements that must be met in order 
to establish secondary service connection.  First, there must be 
competent evidence (a medical diagnosis) of current disability.  
This requirement is met.  Left carpal tunnel syndrome was 
diagnosed in December 2001.  

The further two requirements that must be satisfied are:  Evidence 
of a service connected disability and competent evidence of a 
nexus between the service connected disability and the disability 
for which secondary service connection is claimed.  It is 
established that the veteran has a service-connected left shoulder 
disability.  Consequently, what remains to be shown is that the 
veteran's left carpal tunnel syndrome and his service connected 
left shoulder disability are indeed related.  There is no 
competent (medical) evidence of record that supports the theory 
that there is such a relationship.  On the contrary, on December 
2001 VA examination the examiner clearly indicated that the two 
were not related.  As a layperson, the veteran is not competent to 
establish nexus by his own observation or opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

The preponderance of the evidence is against the veteran's claim.  
Hence, it must be denied.


ORDER

Secondary service connection for left carpal tunnel syndrome  is 
denied.


REMAND

The RO has assigned a 20 percent rating for the veteran's service-
connected left shoulder disability under Diagnostic Code 5202.  
See 38 C.F.R. § 4.71.  A higher rating of 30 percent is available 
under this code for the minor arm.

In May 2002, the veteran indicated left shoulder disorder had 
worsened.  He claimed that he experienced numbness and tingling.  
He was last afforded a VA examination in December 2001.  In light 
of the allegation that there has been a worsening of the disorder 
and the time length since the shoulder was last examined, a VA 
examination to ascertain the current severity of the left shoulder 
is indicated.

Accordingly, the case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to identify all sources of 
medical treatment he received for his left shoulder since January 
2003.  The RO should obtain complete copies of pertinent records 
from all identified treatment sources.

2.  The veteran must then be afforded a VA orthopedic examination 
to determine the current severity of his service-connected left 
shoulder disorder.  His claims folder must be reviewed by the 
examiner in conjunction with the examination.  Any indicated 
studies should be performed.  The examiner should note all 
complaints and symptoms associated with his left shoulder 
disability, and specifically should ascertain active and passive 
ranges of motion, and whether there is weakened movement, excess 
fatigability, or incoordination.  If feasible, these 
determinations should be expressed in terms of the degree of 
additional range of motion due to such factors.  The examiner 
should also opine as to the degree to which pain could limit 
function during flare-ups or on use.  The examiner must explain 
the rationale for any opinion given.

3.  The RO should then readjudicate this matter.  If the claim 
remains denied, the RO should issue an appropriate SSOC, and give 
the veteran the opportunity to respond.  The case should then be 
returned to the Board, if in order, for further review.  

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit additional 
evidence and argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



